DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 is amended.
Claims 1-20 are pending for examination below.

Response to Arguments
The Examiner acknowledges the inadvertent references to Ellis remaining in the previous Office Action, as noted by Applicant on page 7 of the Remarks. The Examiner apologizes for the oversight in leaving them in, and has removed them in this communication. 
Applicant's arguments filed 06 October 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 7-8 of the Remarks that Shih fails to remedy the deficiencies of Marker. This is argued to be because Shih includes a two-stage process which comprises dewaxing before the aromatics saturation, thus Shih does not treat a similar stream to Marker, as Marker’s diesel is not dewaxed. Also it is argued that the non-dewaxed feed does not comprise the aromatics. 
	In response, the Examiner respectfully disagrees with the conclusions drawn above. While Shih does reference performing aromatics saturation after dewaxing, Shih also explicitly teaches in paragraph [0067] that the aromatics saturation can take place .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marker et al. (US 8,492,600) as evidenced by GTI (Technical Report Refinery Upgrading of Hydropyrolysis Oil from Biomass) and in view of Shih (US 2011/0282118).
With regard to claim 1, Marker teaches a process for conversion of biomass to a liquid product (column 2, lines 31-33) comprising the following steps (see columns 3-11):
a) introducing solid biomass and molecular hydrogen to a hydropyrolysis reactor comprising a deoxygenation catalyst, which produces a partially deoxygenated 1-C3 gases, H2O, CO, CO2, H2 (column 4, lines 41-47) and char and catalyst fines (column 7, line 2).
b) removing the char and catalyst fines from the product (column 7, lines 2-3).
c) subjecting the product above, minus the char and catalyst fines, to a hydroconversion step in a hydroconversion reactor with a catalyst (column 7, lines 23-33).
d) cooling the effluent from the hydroconversion to condense the materials into gasoline and diesel liquid (deoxygenated C4+ hydrocarbon liquid) and light gases, separating the gases from the liquid, as well as separating the water (column 8, lines 10-14).
Marker also teaches the step of removing the water before the step of removing the gases from the condensed liquid (see Fig. 1), unlike the instant claims. However, it is well known that selecting the order of the steps is prima facie obvious. See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do the steps of Marker in the order claimed, because selection of order of steps is known to be prima facie obvious. 
Marker further teaches providing a gasoline and diesel product (Fig. 1) and that the biomass may specifically be lignocellulosic material (column 1, lines 19-21). 
Marker fails to explicitly teach that the diesel product comprises aromatics. However, GTI teaches that the two stage hydropyrolysis and hydroconversion of wood biomass (lignocellulosic material) (IH2, page 11, first paragraph) inherently produces aromatics (page 25, Figure 18). Thus, the product produced by the hydropyrolysis and hydroconversion of Marker, which is equivalent to the claimed product and the product of the process of GTI, would be expected to inherently contain aromatics.
Marker fails to teach a step of hydroprocessing at least a portion of the substantially fully deoxygenated C4+ hydrocarbon liquid to reduce the total aromatics content, reduce the benzene content, and/or increase the cetane number, as claimed.
Shih teaches a process for producing diesel fuel from a distillate boiling range product (paragraph [0013]) which is a feed from a biological material (paragraph [0022]) which has been substantially deoxygenated (paragraph [0033]). Shih teaches that the process comprises providing a diesel stream from a renewable source to an aromatic saturation reactor (paragraph [0039]) to reduce the total aromatics content to less than about 4 wt% (paragraph [0014]), where the reactor comprises a hydrogen stream (paragraph [0044]) and a catalyst comprising a Group VIII and/or Group VIB metal on a support (paragraph [0060]). This is equivalent to the step f) of hydroprocessing at least a portion of the substantially fully deoxygenated product in a hydroprocessing reactor in the presence of hydrogen and a catalyst comprising a reduced metal on a solid support to provide an upgraded product which is reduced in total aromatics content of instant claim 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the diesel product of Marker to the aromatic saturation step of Shih, because Marker teaches pyrolysis of a solid biomass containing lignocellulosic material to produce pyrolysis oils including diesel, GTI provides evidence that the resulting product comprises aromatics, and Shih teaches reducing the total aromatics content of renewable diesel, by providing the renewable diesel to a step of aromatic saturation (paragraph [0039]).
With regard to claim 2, Marker further teaches that the light gases in step d) are sent to a reforming unit where the light gases including CO and CO2 with the water are converted into H2 and CO2 (column 8, lines 12-14). Marker does not specifically teach that the reformer includes a water-gas shift reaction. However, one of ordinary skill in the art would reasonably conclude that the reforming of Marker also includes the water-gas shift reaction, because Marker teaches the same components as the instant claimed components, and teaches the same products of H2 and CO2 as recited as being formed by this process in the instant specification (page 14, lines 1-5). Therefore it is expected that the step of reforming of Marker is equivalent to the step of reforming and water-gas shift of instant claim 2.
With regard to claim 4, Marker teaches that the H2 from the reformer is circulated back to the hydropyrolysis reaction (step a)) (column 8, lines 22-24). 
With regard to claim 5, Marker further teaches that the process is a self-sustaining process, which once started makes all the reactants of the process (column 2, lines 31-33) including the H2 (column 5, lines 37-38). While Marker does not specifically recite that this H2 which is used in the entire process comes from the reforming reaction, it is expected that since this is the only process step of Marker which creates H2 to be used, that this H2 is what is used in all steps which require hydrogen input to the reaction, which would be steps a), c), and f), absent any evidence to the contrary.
With regard to claim 6, Marker further teaches that the deoxygenation catalyst can be sulfided NiMo or CoMo supported on silica-alumina (column 6, lines 20-22).
With regard to claim 10, Shih further teaches that the aromatic saturation catalyst comprises Ni, Pd, Pt, or a combination thereof on a zeolite (oxidic) support (paragraph [0062]). 
	With regard to claim 11, Shih further teaches that the aromatic saturation step may be in the same reactor as a dewaxing step (paragraph [0039]), that hydrogen is passed to the dewaxing step (paragraph [0044]), and that the dewaxing catalyst comprises a Group VIII metal on a support (paragraph [0048]). Therefore, Shih teaches that the hydroprocessing step comprises a reactor having two hydroprocessing catalysts (dewaxing catalyst and aromatic saturation catalyst) which have a reduced metal on a solid support in the presence of hydrogen, as recited in claim 11.
	With regard to claim 12, Shih does not specifically teach that the catalysts may be present in a stacked catalyst bed. However, one of ordinary skill in the art would recognize that the beds could be arranged in any known manner, including a stacked bed configuration, without any expected change in the functions of the catalysts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place the dewaxing and aromatic saturation catalysts in a stacked catalyst bed, because Shih teaches using the two catalysts in the same reactor, and one of ordinary skill in the art would know an option for placing the two catalysts in the same reactor is a stacked bed configuration. 
	With regard to claim 13, Marker does not specifically teach separating the diesel fraction by fractionating the deoxygenated products. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to separate the fractions by fractionating before performing the aromatic saturation step, because Marker teaches that the products include diesel, and the aromatic saturation step of Shih would be expected to remove the aromatics from only diesel, as recited, and thus one would separate the diesel from the other products before performing this aromatic saturation step, as claimed. Fractionation (distillation) is a well-known method of separating distillate fractions including diesel from an effluent stream, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use fractionation to separate the diesel, absent any evidence to the contrary.
With regard to claim 14, Marker in view of Shih teaches aromatic saturation of a diesel component, which would have been obvious to distill from the products of Marker including a diesel fraction. The instant specification recites that middle distillates have boiling points in the range of 150 to 380°C (instant specification page 15, lines 8-10 and 15). It is well known in the art that diesel is considered to be a middle distillate. Therefore, it is expected that the diesel of Marker in view of Shih has boiling points in the range of 150 to 380°C as claimed, absent any evidence to the contrary.
With regard to claim 16, Shih further teaches that the diesel feed can be hydrotreated to reduce the amount of sulfur (hydrodesulfurization) before the step of dewaxing and aromatic saturation (step f)) (paragraph [0067]).
	With regard to claims 17-19, Shih teaches hydroprocessing of the diesel fraction (paragraph [0013]). While Shih does not explicitly teach that the hydroprocessing also increases the cetane number by at least 5, reduces the density, and reduces the nitrogen and/or sulfur content, because Marker in view of Shih teaches the same process of hydropyrolysis, hydroconversion, and hydroprocessing to produce a diesel fraction having reduced aromatics, and Shih teaches a similar catalyst as claimed (paragraph [0060]), one of ordinary skill in the art would reasonably conclude that the hydroprocessing of Shih also increases the cetane number by at least 5, reduces the density, and reduces the nitrogen and/or sulfur content as claimed, absent any evidence that the hydroprocessing step as claimed is different from the process of Shih.
	With regard to claim 20, Marker as evidenced by GTI teaches that the product of the hydropyrolysis and hydroconversion steps inherently comprises aromatics (GTI Figure 18). One of ordinary skill in the art would understand that the amount of aromatics, absent any evidence of differences in the claimed process and the process of Marker, would be the same in the process of Marker as in the claimed process since Marker discloses the same process steps for producing the fully deoxygenated C4+ hydrocarbon liquid. Thus, the fully deoxygenated C4+ is expected to have at least 60 wt% aromatics, similarly as claimed, absent any evidence to the contrary.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Marker et al. (US 8,492,600) as evidenced by GTI (Technical Report Refinery Upgrading of Hydropyrolysis Oil from Biomass) and in view of Shih (US 2011/0282118) as applied to claim 2 above, and further in view of McCall et al. (US 2013/0305591).
With regard to claim 3, Marker as evidenced by GTI and in view of Shih teaches the process above.
Marker as evidenced by GTI and in view of Shih fails to teach that the light gases are purified before being sent to the reforming reaction.
McCall teaches a process for forming hydrocarbons from renewable feedstocks (paragraph [0001]), where the light hydrocarbons (recycle gas) produced in the process are subjected to steam reforming and recycled to the reaction zones (paragraph [0037]). McCall further teaches that the hydrogen for the process can be derived from a recycle gas stream which may pass through purification facilities for the removal of acid gases (sulfur and NH3) (paragraph [0029]). Therefore, McCall teaches purifying the recycle gases to remove sulfur and NH3- before being sent to the steam reforming process. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the step of purifying the gases before sending them to the reforming zone of Marker, because Marker and McCall both teach a process for forming hydrocarbons from renewable feedstocks, and McCall further teaches that it is known to purify the recycle gas to remove acid gases, and to produce hydrogen from recycle gases (paragraphs [0037], [0029]).
Claims 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Marker et al. (US 8,492,600) as evidenced by GTI (Technical Report Refinery Upgrading of Hydropyrolysis Oil from Biomass) and in view of Shih (US 2011/0282118) as applied to claims 1 and 6 above, and further in view of Quignard et al. (US 2011/0167713).
With regard to claim 7, Marker teaches the process above, where the deoxygenation catalyst can be any deoxygenation catalyst suitable for use in the temperature range of 800 to 1000°F (column 5, lines 48-49, line 5).
Marker fails to teach that the deoxygenation catalyst is a sulfided nickel/molybdenum or cobalt/molybdenum catalyst on an alumina support.
Quignard teaches a process for hydroconverting biomass to fuel (paragraphs [0001]-[0002]) where the first hydroconverting (deoxygenation paragraph [0100]) comprises a catalyst which is preferably cobalt-molybdenum or nickel-molybdenum on alumina (paragraph [0107]) and where the catalyst are preferably sulfided (paragraph [0108]). Quignard further teaches that the process may be done between 300 to 440°C (572 to 824°F) (paragraph [0094]) which overlaps the temperature range of Marker. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the catalyst of Quignard in the process of Marker, because Marker teaches any suitable deoxygenation catalyst can be used and Quignard teaches the catalyst for deoxygenation (paragraphs [0107], [0100]).
With regard to claims 8 and 9, Marker teaches the process above, where the hydroconversion catalyst is a sulfided NiMo or CoMo catalyst (column 7, lines 39-40). 
Marker fails to teach the support for the hydroconversion catalyst.
Quignard teaches a process for hydroconverting biomass to fuel, where the second hydroconverting catalyst preferably comprises cobalt-molybdenum or nickel-molybdenum on alumina (paragraph [0107]) and where the catalyst are preferably sulfided (paragraph [0108]). Therefore, Quignard teaches that it is known to use alumina as the support for a sulfided NiMo or CoMo catalyst.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use alumina as the support for the sulfided NiMo or CoMo catalyst of Marker, because both Marker and Quignard teach a hydroconversion reaction comprising a sulfided NiMo or CoMo catalyst, and Quignard teaches that it is known to use alumina as the support for the catalyst (paragraph [0107]).
With regard to claim 15, Marker as evidenced by GTI and in view of Shih teaches the process above.
Marker as evidenced by GTI and in view Shih fails to specifically teach distilling the product into a fraction having the specific boiling points of instant claim 15.
Quignard teaches a process for hydroconverting biomass to fuel, comprising a step of separating the products from the hydroconversion into at least one light fraction comprising naphtha and/or diesel (paragraph [0113]) by distillation (paragraph [0115]). It is also known in the art that naphtha is a desired fraction for further processing into many chemicals and other uses. The instant specification recites that naphtha has a boiling point of 90 to 200°C (instant specification page 15, lines 8-10 and 15). Therefore, it is expected that the naphtha separated from of Marker by the process of Quignard has a boiling point of 90 to 200°C as claimed, absent any evidence to the contrary.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to distill the product of Marker into fractions including a naphtha fraction as well as the diesel fraction, because Marker and Quignard both teach a process for hydroconverting biomass to fuel and Quignard teaches separating the product into fractions by distilling the product into fractions, and naphtha is a fraction which is known in the art to be useful for making chemicals and other processes. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772